Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 17, 2017

                                           No. 04-17-00245-CV

                   IN RE Raymond YBARRA, Jr. and WildBlue Equipment, LLC

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice 2
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        The court has considered the Motion for En Banc Rehearing filed on behalf of the real
party in interest on November 2, 2017, and the motion is DENIED.


It is so ORDERED on November 17, 2017.

                                                            _________________________________
                                                            Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2017.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court



1
  This proceeding arises out of Cause No. 2014-10-0900-CVA, styled Roy Alaniz v. Raymond Ybarra, Jr. and
WildBlue Equipment, LLC, pending in the 81st Judicial District Court, Atascosa County, Texas, the Honorable John
D. Gabriel Jr. presiding.
2
  Not participating.